Per Curiam.
Appellant pleadedguilty to an indictment charging him with willfully, maliciously and feloniously cutting, breaking and injuring three telegraph wires owned by the Western Union Telegraph Company, and in the possession, use, and control of the Chicago, Rock Island & Pacific Railway Company. Judgment was entered that he be confined in the state penitentiary at Anamosa at hard labor for a term of eighteen months, and for costs. Defendant appealed, and the case is submitted on a transcript alone. We have examined the transcript with care, and fail to discover therefrom any errors in the proceedings. The judgment of the district court is, therefore, affirmed.